DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 06-13-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 3, 4, 5, and 7-20 has/have been amended. Claim(s) 6 has/have been cancelled. Claim(s) 21 has/have been added by amendment. Therefore, claim(s) 1-5 and 7-21 remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, 12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ware, US 20170371740 A1.

As to claim 1, Ware discloses a memory device (see Ware Fig 1) comprising: 
a memory array (see Ware Fig 2 Ref Bank B) comprising: 
a first number of dataset memory cells (see Ware Fig 2 Ref 202) configured to store a first number of data bits (see Ware Fig T[255:0] and Para [0025]) indicative of at least a portion of information stored on the memory array (see Ware Fig 2 Ref 206); and 
a first number of Column Redundancy (CR) memory cells (see Ware Para [0024] and Fig 2 Ref 130; Reference character 130 is integral to reference character 128.) designated to the first number of dataset memory cells and configured to replace one or more defective memory cells of the first number of dataset memory cells (see Ware Para [0024]), the first number of CR memory cells, and a memory controller (see Ware Fig 1 Ref 104) configured to provide instructions to:
store first CR bits on the first number of CR memory cells based on remapping one or more data bits of the first number of data bits from the one or more defective memory cells of the first number of dataset memory cells (see Ware Para [0026]); and 
store first address bits on one or more unused CR memory cells of the first number of CR memory cells after storing the first CR bits (see Ware Paras [0027] and [0024], and Fig 12 Refs 1216 and 1218; Reference character 130 is integral to reference character 128), wherein 
the first address bits comprise at least a first portion of an address of a first memory cell of the first number of dataset memory cells (see Ware Para [0024]; Spare bits require address pointers.).

As to claim 2, Ware discloses the memory device of claim 1, wherein 
the first memory cell is associated with a previously identified erroneous data bit (see Ware Para [0026]).

As to claim 3, Ware discloses the memory device of claim 2, wherein 
the previously identified erroneous data bit is identified using Error Correction Code (ECC) circuitry (see Ware Fig 1 Ref 132) associated with the memory controller.

As to claim 4, Ware discloses the memory device of claim 1, wherein the memory controller is configured to provide the instructions (see Ware Fig 12) to: 
determine the first address bits to identify the address of the first memory cell based on detecting an erroneous data bit associated with the first memory cell (see Ware Fig 12) in an ECC cycle (see Ware Para [0033] and Fig 5 Refs Bx and By; Detecting is a first cycle.); and access the first address bits in one or more memory operations of the memory device subsequent to the ECC cycle to correct the erroneous data bit or one or more other data bits associated with the first memory cell (see Ware Para [0033] and Fig 12; Correcting is a subsequent.).

As to claim 5, Ware discloses the memory device of claim 1, wherein 
the memory controller is configured to provide the instructions to correct an erroneous data bit of the first number of dataset memory cells by accessing the first address bits (see Ware Para [0026]) stored on the first number of CR memory cells.

As to claim 7, Ware discloses the memory device of claim 1, wherein the memory array comprises 
a second data segment (see Ware Fig 2 Ref 202; There are multiple rows in an array.),
the second additional bits comprise at least a second portion of the additional  information associated with the address of the first memory cell  (see Ware Paras [0024] and [0027], and Fig 2 Ref 2-2).

As to claim 11, Ware discloses a method comprising: 
storing, by a controller of memory circuitry (see Ware Fig 1 Ref 104), first Column Redundancy (CR) bits (see Ware Para [0024] and Fig 2 Ref 130) on one or more memory cells of a first CR array (see Ware Fig 2 Ref 130; Reference character 130 is integral to reference character 128.) designated to a first number of dataset memory cells (see Ware Fig 2 Ref 202) to replace one or more defective memory cells of the first number of dataset memory cells (see Ware Fig 2 Ref 202 and Para [0024), wherein 
the first number of dataset memory cells are configured to store a first dataset (see Ware Fig 2 Ref 2-2 and Para [0024]);
detecting, by the controller, a number of unused CR memory cells of the first CR array after storing the first CR bits (see Ware Para [0024] and Fig 12 Refs 1216 and 1218); 
detecting, by the controller, a first address of a first erroneous memory cell of the first number of dataset memory cells based on detecting an erroneous data bit of the first dataset during a first memory operation cycle (see Ware Para [0033] and Fig 12 Ref 1206); 
storing, by the controller, at least a first portion of a number of address bits of the first address at least one of on the number of unused CR memory cells of the first CR array (see Ware Para [0024], Fig 12 Ref 1210, and Fig 5 Refs Bx and By); 
detecting, by the controller, a number of errors associated with the first dataset occurring after the first memory operation cycle (see Ware Para [0033] and Fig 12 Ref 1212); and 
correcting, by the controller, at least a first error of the number of errors associated with the first dataset during a second memory operation cycle (see Ware Fig 12 Ref 1216) by determining the first address of the first erroneous memory cell (see Ware Fig 5 Refs Bx and By) based on using at least the first portion of the number of address bits of the first address stored on the number of unused CR memory cells of the first CR array (see Ware Para [0033], Fig 5, and Fig 2 Ref 2-2).

As to claim 12, Ware discloses the method of claim 11, wherein 
the memory cell of the first number of dataset memory cells is a likely defective memory cell based on detecting the erroneous data bit during the first memory operation cycle (see Ware Fig 12 Ref 1212).

As to claim 15, Ware discloses a memory array (see Ware Fig 2 Ref Bank B) comprising 
a first number of dataset memory cells (see Ware Fig 2 Ref 202), configured to comprise a first number of data bits (see Ware Fig 2 Ref 206), the first number of data bits indicative of at least a portion of information stored on the memory array (see Ware Fig 2 Ref 2-1); and 
a first number of Column Redundancy (CR) memory cells (see Ware Fig 2 Ref 130 and Para [0024]) designated to the first number of dataset memory cells configured to replace one or more defective memory cells of the first number of dataset memory cells (see Ware Para [0024]), the first number of CR memory cells configured to comprise: 
CR bits remapped from the one or more defective memory cells of the first number of dataset memory cells on one or more of the first number of CR memory cells (see Ware Paras [0024] and [0026]), a number of the CR bits being less than the first number of CR memory cells (see Ware Para [0026] and Fig 2 Ref 2-2); and 
at least a first portion of address bits for identifying a likely defective memory cell of the first number of dataset memory cells (see Ware Fig 5 Refs Bx and By) on one or more unused CR memory cells portion of the first number of CR memory cells (see Ware Paras [0024] and [0027], and Fig 2 Ref 2-2) after storing the CR bits (see Ware Fig 12 Ref 1216).

As to claim 16, Ware discloses the memory array of claim 15, wherein
the is configured to provide access to the first portion of the address bits stored on the one or more unused CR memory cells to facilitate identifying the likely defective memory cell and correct an erroneous data bit associated with the first number of dataset memory cells (see Ware Fig 5 Refs Bx and By and Fig 12). 

As to claim 17, Ware discloses the memory array of claim 15, wherein: 
a memory controller (see Ware Fig 1 Ref 104) associated with the memory array is configured to correct a first number of erroneous data bits of the first number of data bits (see Ware Para [0026]) using an ECC stored in association with the first number of dataset memory cells (see Ware Para [0026]); and the memory array is configured to provide the memory controller with access to the first portion of the address bits stored on the one or more unused CR memory cells to facilitate correcting an additional erroneous data bit of the first number of data bits based on identifying the likely defective memory cell based when accessing the first portion of the address bits stored on the one or more unused CR memory cells (see Ware Para [0024] and Fig 12).

As to claim 18, Ware discloses the memory array of claim 15, wherein
the memory array comprises a second number of dataset memory cells and a second number of CR memory cells designated to the second number of dataset memory cells (see Ware Para [0025] and Fig 2 Ref 2-2); wherein 
the second number of dataset memory cells are configured to comprise a least a second portion of the address bits for identifying the likely defective memory cell (see Ware Para [0024] and Fig 5 Refs Bx and By), to facilitate correcting an erroneous data bit associated with the first number of dataset memory cells by identifying the likely defective memory cell based on providing access to the first portion of the address bits (see Ware Fig 12) and the second portion of the address bits (see Ware Para [0024] and Fig 5 Refs Bx and By).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10, 13, 14, and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware, US 20170371740 A1, in view of Ilkbahar, US 20030115514 A1.

As to claim 8, Ware discloses the memory device of claim 7, wherein 
the memory controller is configured to provide the instructions to:
correct a first number of erroneous data bits of the first number of data bits using an ECC stored in association with the first number of dataset memory cells (see Ware Para [0026]); and 
correct an additional erroneous data bit of the first number of data bits using the first additional bits (see Ware Para [0024]).

Ware does not appear to explicitly disclose the memory device is configured to correct an additional erroneous data bit of the first number of data bits using the first address bits stored on the first number of designated CR memory cells and the second address bits stored on the second number of CR memory cells.

Ilkbahar disclose the memory device is configured to correct an additional erroneous data bit of the first number of data bits using the first address bits stored on the first number of designated CR memory cells and the second address bits stored on the second number of designated CR memory cells (see Ilkbahar Paras [0021] and [0028]; ECC data requires address pointers.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ware, may have ECC information distributed over multiple memory areas, as disclosed by Ilkbahar. The inventions are well known variants of memory devices which manage defective data and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ilkbahar‘s attempt to protect against multi-bit errors (see Ilkbahar Para [0021]).

As to claim 9, Ware and Ilkbahar disclose the memory device of claim 1, wherein the memory array comprises: 
a second number of dataset memory cells (see Ware Fig 2 Ref 202; There are multiple rows in an array); a second number of CR memory cells (see Ware Fig 2 Ref 130) designated to the second number of dataset memory cells (see Ware Para [0024] and Fig 2 Ref 2-2), 

a third number of dataset memory cells (see Ware Fig 2 Ref 202), a third number of CR memory cells designated to the third number of dataset memory cells (see Ware Para [0024] and Fig 2 Ref 2-2), 
a fourth number of dataset memory cells (see Ware Fig 2 Ref 202) and a fourth number of CR memory cells designated to the fourth number of dataset memory cells (see Ware Para [0024] and Fig 2 Ref 2-2), the fourth number of CR memory cells are configured to store fourth CR bits and fourth address bits (see Ware Para [0025], Fig 2 Ref 2-2, and Fig 5 Refs Bx and By) on one or more unused CR memory cells of the fourth number of CR memory cells (see Ware Para [0024]) after storing the fourth CR bits (see Ware Paras [0027] and [0024], and Fig 12 Refs 1216 and 1218); the memory controller is configured to provide the instructions to: 
store second CR bits and second address bits on one or more unused CR memory cells of the second number of CR memory cells after storing the second CR bits (see Ware Paras [0027] and [0024], and Fig 12 Refs 1216 and 1218); 
store third CR bits and third address bits on one or more unused CR memory cells of the third number of CR memory cells after storing the third CR bits (see Ware Paras [0027] and [0024], and Fig 12 Refs 1216 and 1218); and 
store fourth CR bits and fourth address bits on one or more unused CR memory cells of the fourth number of CR memory cells after storing the fourth CR bits (see Ware Paras [0027] and [0024], and Fig 12 Refs 1216 and 1218). 

As to claim 10, Ware and Ilkbahar disclose the memory device of claim 9, wherein
at least a portion of the first address bits, the second address bits, the third address bits, or the fourth address bits is associated with a redundant ECC (see Ilkbahar Para [0021]; Additional locations to store ECC are redundant.), wherein 
the memory controller is configured to use the redundant ECC to identify one or more erroneous data bits (see Ilkbahar Para [0021]).

As to claim 13, Ware and Ilkbahar disclose the method of claim 11, comprising: 
storing, by the controller, a second portion of the number of address bits of the first address (see Ilkbahar Para [0021]) on at least one of unused CR memory cells of a second CR array (see Ware Para [0024] and Ilkbahar Para [0021]) designated to a second number of dataset memory cells before the second memory operation cycle; and correcting, by the controller, at least the first error of the number of errors associated with the first dataset during the second memory operation cycle (see Ware Fig 12 Ref 1216) using the first portion of the number of address bits of the first address (see Ware Fig 12 Ref 1220) stored on the at least one of the number of unused CR memory cells of the first CR array (see Ware Para [0024] and Ilkbahar Para [0021]) and the second portion of the number of address bits of the first address stored on the at least one of the unused CR memory cells of the second CR array (see Ware Para [0024] and Ilkbahar Para [0021]).

As to claim 14, Ware and Ilkbahar disclose the method of claim 11, comprising: 
storing, the controller, a second portion of the number of address bits of the first address (see Ware Para [0025], Fig 2 Ref 2-2, and Fig 5 Refs Bx and By), on at least one unused CR memory cells of a second CR array (see Ware Para [0024] and Ilkbahar Para [0021]); 
storing, using the controller, third portion of the number of address bits of the first address (see Ware Para [0025], Fig 2 Ref 2-2, and Fig 5 Refs Bx and By) on at least one unused CR memory cells of a third CR array (see Ware Para [0024] and Ilkbahar Para [0021]);
storing, by the controller, a fourth portion of the number of address bits of the first address (see Ware Para [0025], Fig 2 Ref 2-2, and Fig 5 Refs Bx and By) on unused CR memory cells of a fourth CR array (see Ware Para [0024] and Ilkbahar Para [0021]); 
determining, by the controller, ECC information associated with correcting additional erroneous data bits (see Ware Para [0024]) stored using the first portion of the number of address bits of the first address, the second portion of the number of address bits of the first address, the third portion of the number of address bits of the first address, the fourth portion of the number of address bits of the first address, or a combination thereof, and correcting, by the controller, an erroneous data bit using the determined ECC information (see Ware Para [0024] and Fig 12; and see Ilkbahar Para [0021]).

As to claim 19, Ware and Ilkbahar disclose the memory array of claim 15, wherein the memory array comprises:
a second number of dataset memory cells (see Ware Fig 2 Ref 202; There are multiple rows in an array.), a second number of CR memory cells (see Ware Fig 2 Ref 130), wherein
the second number of CR memory cells are configured to comprise a second portion of the address bits for identifying the likely defective memory cell (see Ware Para [0025], Fig 5 Refs Bx and By, and Fig 2 Ref 2-1);
a third number of dataset memory cells, a third number of CR memory cells, wherein
the third number of CR memory cells are configured to comprise a third portion of the address bits for identifying the likely defective memory cell (see Ware Para [0025], Fig 5 Refs Bx and By, and Fig 2 Ref 2-1 a fourth number of dataset memory cells and a fourth number of CR memory cells, wherein
the fourth number of CR memory cells are configured to comprise a fourth portion of the address bits for identifying the likely defective memory cell (see Ware Para [0025], Fig 5 Refs Bx and By, and Fig 2 Ref 2-1); wherein 
the memory array is configured to provide access the first portion, the second portion, the third portion, and the fourth portion of the address bits to facilitate identifying a position of an erroneous data bit stored on the first number of dataset memory cells (see Ware Fig 12; and see Ilkbahar Para [0021]).

As to claim 20, Ware and Ilkbahar disclose the memory array of claim 19, wherein
a memory controller associated with the memory array (see Ware Fig 1 Ref 104) is configured to determine an ECC to identify at least one erroneous data bit (see Ilkbahar Para [0021]) based on accessing the first portion, the second portion, the third portion, or the fourth portion of the address bits (see Ware Fig 12; and see Ilkbahar Para [0021]).

As to claim 21, Ware and Ilkbahar disclose the memory device of claim 9, wherein 
the memory controller is configured to provide the instructions to correct an erroneous data bit of the first number of dataset memory cells (see Ware Fig 12) by accessing the first address bits, the second address bits, the third address bits, and the fourth address bits to identify position of the erroneous data bit stored on the first number of dataset memory cells (see Ware Fig 12; and see Ilkbahar Para [0021]).
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 

The arguments made on pages 13-16 of the remarks dated 06/13/2022 do not overcome the disclosures made by Ware in paragraph [0024] and in figure 2 reference character 2-2. The language “unused” is broad, as stated by the examiner in the action of 03/15/2022, and needs to be further narrowed to overcome the Ware reference. 

Examiner would like to remind the applicant that they are beholden to 37 CFR § 1.111, whereby:

(b) In order to be entitled to reconsideration or further examination,… (t)he reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references… The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.

(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Exemplary amendments such as “identified using Error Correction Code (ECC) circuitry” to “identified using Error Correction Code (ECC) circuitry associated with the memory controller” of claim 3, and “to identify position of an erroneous data bit” to “to facilitate identifying a position of an erroneous data bit” of claim 17 do not appear to follow the prescribed rules, and future amendments which do not appear to follow 37 CFR § 1.111 will not be looked favorably upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 06/20/2022